Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the amendments filed on 01/27/2022.  Claims 1-11 were amended.  Claim 12 was canceled.  Claims 13 and 14 were newly added.
Claims 1-11 and 13-14 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites receiving, received data that includes one or more of patient related data, comparing, the received data with patient cohort data to determine a prediction of a change in condition of the patient, wherein the received data and the patient cohort data share one or more attribute, and presenting, in response to the comparing, the prediction of the change in condition of the patient.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user.  For example the steps could be performed manually by a person, receiving, received data that includes one or more of patient related data, comparing, the received data with patient cohort data to determine a prediction of a change in condition of the patient, wherein the received data and the patient cohort data share one or more attribute, and presenting, in response 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The processor, physician electronic device, patient electronic device, caregiver electronic device, acquiring/receiving data, analyzing/comparing data and displaying the results on a device display/display unit merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL--The specification shall contain a written description of the invention, and ofthe manner and process of making and using it, in such full, clear, concise, and exact terms as toenable any person skilled in the art to which it pertains, or with which it is most nearly connected,to make and use the same, and shall set forth the best mode contemplated by the inventor orjoint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner andprocess of making and using it, in such full, clear, concise, and exact terms as to enable anyperson skilled in the art to which it pertains, or with which it is most nearly connected, to makeand use the same, and shall set forth the best mode contemplated by the inventor of carrying outhis invention.
Claims 4-6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4-6 and 13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply Claim 4 recites “generating a machine learning model”, and claim 13 similarly recites “generate a machine learning model.”  Applicant’s specification in Paragraph [038] recites “Figure 7A and 7B show an execution of a machine learning model to output risk level predictions across patients are performed.”  Paragraph [038] further states that “The system and method generates machine learning models to enable pattern detection and algorithm development with the most sophisticated algorithms including deep learning, decision trees, Bayesian, and unsupervised methods such as clustering.”  It appears that Applicant's specification recites generating a machine learning model at a high level of generality, and the benefits that are enabled (“pattern detection and algorithm development with the most sophisticated algorithms including deep learning, decision trees, Bayesian, and unsupervised methods such as clustering”) by generating machine learning models, but does not appear to disclose how the machine learning model is generated.  All claims dependent thereon, are rejected for at least the same rationale above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2 recites “generating a machine learning model”.  It is unclear how a machine learning model is being generated.  Is a formula or algorithm being used to generate the machine learning model?  Claim 4 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All dependent claims, are rejected for at least the same reason.
Claim 4, lines 3-4 recites “identifying a pattern in the patient cohort data utilizing the machine learning model.”  It is unclear how the machine learning model is being utilized to identify a pattern in the cohort data.  Is a formula or algorithm being used by the machine learning model to identify a pattern in the cohort data?  Claim 4 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All dependent claims, are rejected for at least the same reason.
Claim 4, line 5 recites “utilizing the pattern to determine the prediction.”  It is unclear how the pattern is being utilized to determine the prediction.  Is a formula or algorithm utilizing the pattern being used to determine the prediction?  Claim 4 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All dependent claims, are rejected for at least the same reason.
Claim 13, line 2 recites “generate a machine learning model”.  It is unclear how a machine learning model is being generated.  Is a formula or algorithm being used to generate the machine learning model?  Claim 13 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  
Claim 13, line 3 recites “identify a pattern in the patient cohort data utilizing the machine learning model.”  It is unclear how the machine learning model is being utilized to identify a pattern 
Claim 13, line 5 recites “utilize the pattern to determine the prediction.”  It is unclear how the pattern is being utilized to determine the prediction.  Is a formula or algorithm utilizing the pattern being used to determine the prediction?  Claim 13 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication US 2017/0372029 A1 to Saliman et al. 
Claim 1:  
Saliman discloses the following limitations as shown below:
receiving, at a system comprising a processor, received data that includes one or more of (1) medical record data of a patient, (2) physician treatment plan data for the patient from a 
comparing, by the processor, the received data with patient cohort data to determine a prediction of a change in condition of the patient, wherein the received data and the patient cohort data share one or more attribute (see at least Paragraph 14, On occasion, a predicted and/or projected wellness score may be determined for the patient. The projected wellness score may be based on, for example, historical information from the patient's EMR, information from other patients with one or more similar characteristics to the patient, information from other patients with one or more similar diagnoses to the patient, and/or information from other patients who have undergone one or more treatments similar to the patient; Paragraph 35; Paragraph 107, Outcome data of this nature may also help patients better understand their medical condition, treatment results, and/or recovery over time, by providing them a pre-treatment baseline, and showing them their recovery over time and 
presenting, in response to the comparing, the prediction of the change in condition of the patient, where the presenting include displaying the prediction on a display unit of one or more of the physician electronic device, the caregiver electronic device or the patient electronic device (see at least Paragraph 29, may include a server and one or more client devices in the form of, for example, computers, tablet computers, and smart phones that may be operated by, for example, patient, treatment providers, and other medical professionals, researchers, administrators, and staff. At times the methods and processes disclosed herein may be executed by personal electronic devices that run one or more software applications configured to, for example, administer a questionnaire, receive an answer from a questionnaire, … store said received answers and scores; Paragraph 35, The requested predicted wellness score may then be determined and display of the predicted wellness score for the particular patient on the interface may be facilitated; Paragraph 38, Additionally, or alternatively, a series of predicted wellness scores are determined and each predicted wellness score in the series corresponds to a different time interval; Paragraph 537).
Claim 7 recites substantially similar system limitations to those of method claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
Saliman discloses the limitations as shown in the rejections above.  Saliman further discloses the following limitations:
displaying an alert associated with the prediction on the display unit (see at least Paragraph 10, At times, it may be determined whether the improvement score falls below a minimum threshold and, if so, a notification that indicates the improvement score is below the minimum threshold may be generated and provision of the notification to a treatment provider may be facilitated; Paragraph 14, On occasion, a predicted and/or projected wellness score may be 
displaying, on the display unit, one or more remedial task to be implemented based on the prediction (see at least Paragraph 10; Paragraph 45; Paragraph 118; Paragraph 260; Paragraph 274; Paragraph 306, FIG. 21D provides an exemplary pain interference recovery timeline interface 2104 for pain interference wellness scores and projected/predicted pain interference wellness scores for the patient. Pain interference recovery timeline interface 2104 may be provided to the patient upon selection of recovery timeline icon 2135C and may provide heading 2105C, and a recovery timeline graph 2155 that plots wellness scores on a scale of 1-100 vs. time as measured in months; Paragraph 308, Continuing with this example, at a predetermined time (e.g., 3 months after the cataract surgery), the patient may be provided with the Catquest 9-SF Visual Function Test and the NIH PROM IS Global Health Short Form 1D questionnaires (step 1045) and a post-treatment set of responses thereto may be received (step 1050) and stored (step 1055); Paragraph 339).
Claim 8 recites substantially similar system limitations to those of method claim 2 and, as such, are rejected for similar reasons as given above.
Claim 3:  
Saliman discloses the limitations as shown in the rejections above.  Saliman further discloses the following limitations:
wherein the caregiver, operating the caregiver electronic device, is one of an untrained professional, a family member of the patient, or a trained professional (see at least Paragraph 11; Paragraph 29, may include a server and one or more client devices in the form of, for example, computers, tablet computers, and smart phones that may be operated by, for example, patient, treatment providers, and other medical professionals, researchers, administrators, and staff. At times the methods and processes disclosed herein may be executed by personal electronic devices that run one or more software applications configured 
Claim 9 recites substantially similar system limitations to those of method claim 3 and, as such, are rejected for similar reasons as given above.
Claim 10:  
Saliman discloses the limitations as shown in the rejections above.  Saliman further discloses the following limitations:
display, on the display unit, one or more remedial tasks or recommendations based on the predictions (see at least Paragraph 10; Paragraph 45; Paragraph 118; Paragraph 260; Paragraph 274; Paragraph 306, FIG. 21D provides an exemplary pain interference recovery timeline interface 2104 for pain interference wellness scores and projected/predicted pain interference wellness scores for the patient. Pain interference recovery timeline interface 2104 may be provided to the patient upon selection of recovery timeline icon 2135C and may provide heading 2105C, and a recovery timeline graph 2155 that plots wellness scores on a scale of 1-100 vs. time as measured in months; Paragraph 308, Continuing with this example, at a predetermined time (e.g., 3 months after the cataract surgery), the patient may be provided with the Catquest 9-SF Visual Function Test and the NIH PROM IS Global Health Short Form 1D questionnaires (step 1045) and a post-treatment set of responses thereto may be received (step 1050) and stored (step 1055); Paragraph 339).
Claim 11:  
Saliman discloses the limitations as shown in the rejections above.  Saliman further discloses the following limitations:
generate, based on user input, an interactive application, wherein the interactive application is utilized to query, in real-time, different patient data (see at least Paragraph 17; Paragraph 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication US 2017/0372029 A1 to Saliman et al. and further in view of U.S. Patent Application Publication US 2020/0303047 A1 to Bostic et al.
Claim 4:  
Saliman discloses the limitations as shown in the rejections above.  Saliman may or may not disclose the following limitations, but Bostic as shown does:
generating a machine learning model (see at least Paragraph 59, may include a machine learning system 108 that is configured to train machine learned models; Paragraph 96; Paragraph 101; Paragraph 181, For example, the one or more machine learning modules may be configured to use machine learning techniques to determine whether the patient is at risk for a disease based on training of the one or more machine learning modules based on the health information. Such training of the one or more machine learning modules may allow the one or more machine learning modules to make determinations and/or predictions regarding one or more health states of the patient and/or the population of patients that are not otherwise achievable by research, diagnosis, and analysis of patients and/or populations of patients. For example, the one or more machine learning modules may use machine learning and/or deep learning techniques and training on the health information to determine that a patient is at high risk to develop a disease such as heart disease, diabetes, liver failure, or any other suitable health issue by finding correlations in the health information related to the patient and/or the population of patients where traditional diagnosis, testing, and/or research may not otherwise uncover the same correlations related to such diseases and/or health states; Paragraph 214; Paragraph 310);
identifying a pattern in the patient cohort data utilizing the machine learning model (see at least Paragraph 59, models used to recommend testing for a patient prior to the patient undergoing a particular treatment (e.g., prescription) may be trained on training data that includes prescription data of respective patients, outcome data relating to the respective patients' treatments, and lab test results of the respective patients that correspond to the outcome data; Paragraph 156, The platform 100 may also be configured to predict prediabetes. By way of these examples, the platform may predict in a patient prior to diagnosis 
utilizing the pattern to determine the prediction (see at least Paragraph 38, a series of predicted wellness scores are determined; Paragraph 101, testing recommendation module 304 may input these features into one or more machine learned models that determine whether a particular test (e.g., a genetic test, a blood test, etc.) or set of tests should be performed; Paragraph 156, The platform 100 may also be configured to predict prediabetes. By way of these examples, the platform may predict in a patient prior to diagnosis of diabetes or prediabetes by a medical professional. In some embodiments, the determination of diabetes or prediabetes can be based on the matching and similarities found in the holistic medical data and data from human interaction techniques that may be derived with and implemented by using deep learning techniques; Paragraph 163, may include a convolutional neural network configured to identify patterns in data and use the patterns to make determinations, such as determinations related to a patient, a healthcare provider, and/or a treatment plan or regimen; Paragraph 407; Paragraph 432).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Saliman with Bostic with the motivation of providing “… for improved simulation of patient medical and diagnostic states and improvements to those states based on presented contingencies and options in care and health of the patient” (Bostic, see at least Paragraph 5).
Claim 13 recites substantially similar system limitations to those of method claim 4 and, as such, 
Claim 5:  
The combination of Saliman/Bostic discloses the limitations as shown in the rejections above.  Saliman further discloses the following limitations:
displaying, on the display unit, a particular patient attribute, wherein the particular patient attribute is displayed as a distribution within the patient cohort data (see at least Paragraph 33, In some embodiments, the plurality of previously determined wellness scores are displayed as points on a graph and are divided into two or more groups. The first group may include previously determined wellness scores for patients who are responsive to a treatment and the second group may include previously determined wellness scores for patients who are not responsive to a treatment; Paragraph 431; Paragraph 434, Assuming that the patient pools of bar chart 1520 have a first set of characteristics (e.g., age, gender, comorbidities) and the patient pools of bar chart 1550 have a second set of characteristics, a comparison of bar chart 1520 with 1555 may serve to indicate which treatment provider is better at providing a treatment to a patient with the first set of characteristics as opposed to the second set of characteristics; Paragraph 460).
Claim 14 recites substantially similar system limitations to those of method claim 5 and, as such, are rejected for similar reasons as given above.
Claim 6:  
The combination of Saliman/Bostic discloses the limitations as shown in the rejections above.  Saliman further discloses the following limitations:
generating, based on user input, an interactive application, wherein the interactive application is utilized to query, in real-time, different patient data (see at least Paragraph 17; Paragraph 112; Paragraph 215, Of course, list 2308 not exclusive of new patient data that may be entered. For example, list 2308 may include options to enter more/fewer and/or different types of new patient data (e.g., care giver phone number, age, etc.). Information regarding a search 

Response To Arguments
Applicant’s arguments from the response filed on 01/27/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Regarding amended claim 7, a combination of Wilkinson and Walker does not describe or suggest at least “compare the received data from the database using the patient cohort data to determine a prediction of a change in condition of the patient, wherein the received data and the patient cohort data share one or more attributes.”
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Thursday and every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joy Chng/
Primary Examiner, Art Unit 3686